Citation Nr: 0022306	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  


FINDINGS OF FACT

1. During service in Vietnam, the veteran engaged in combat 
with a hostile force during mortar and rocket attacks on 
the ammunition depot at Da Nang.  

2. The veteran participated in convoys and witnessed the 
deaths of fellow servicemen and enemy soldiers during his 
active military service.  

3. The veteran's current diagnosis of PTSD is a result of 
inservice combat and noncombat stressors.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in or aggravated by his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(b) (West 1991); 38 C.F.R. §§ 3.303 (1999) & 3.304(f) 
(1998) & (effective June 18, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's separation medical examination in May 1970 
showed no psychiatric abnormalities and the veteran reported 
no psychiatric symptomatology at that time.  The veteran's DD 
Form 214 reports receipt of the Vietnam Service Medal with 
one Silver Service Star and Republic of Vietnam Campaign 
Medal, among other decorations and commendations.  The 
veteran's service personnel records report service in Vietnam 
from April 1968 to November 1969 as an assistant chief 
ammunition clerk with the 40th Ordinance Company.  The 
veteran participated in the following campaigns:  Vietnam 
Counter Offensive Phases IV, V, and VI; Tet 1969 Counter 
Offensive; and "Unnamed Campaign."  

In April 1997, the veteran filed an initial claim for VA 
benefits for service connection for PTSD.  

A VA examination was conducted in November 1997.  The veteran 
reported symptoms of hostility, paranoia, bad dreams of 
Vietnam, and a "very bad temper."  The veteran stated that 
during service in Vietnam he was stationed at ammunition 
depots.  He reported that when he arrived in Vietnam, rockets 
and mortars were launched against them on the beach, and he 
saw the dead bodies of soldiers.  He indicated that he 
continued to have dreams of this event.  He stated that the 
ammunition dumps he was stationed at were also occasionally 
hit and while traveling to other locations the convoys hit 
mines and men were killed.  The veteran stated that he 
experienced, anxiety, panic attacks, exhaustion, startle 
reaction, hypervigilance, and anger outbursts.  Mental status 
examination revealed an angry demeanor with cognition, 
orientation, memory, and speech within normal limits.  The 
examiner provided a diagnosis of PTSD due to exposure to many 
casualties during service in Vietnam.  

A social work service evaluation in November 1997 noted that 
the veteran had been disabled by severe heart disease since 
1993.  The veteran reported nightmares of combat, anxiety, 
inability to relax, difficulty controlling temper, and fear 
of hurting others.  The veteran stated that he managed an 
ammunition dump at Da Nang and this facility was adjacent to 
a Marine base.  He stated that the facility was hit with 
mortars and rockets and was invaded during the Tet Offensive 
in 1968.  The social worker noted that the veteran presented 
with symptoms suggestive of PTSD.  

In July 1998, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) responded to the RO's request for 
verification of the veteran's stressors.  The information 
provided noted that the Da Nang munitions installation 
experienced mortar and/or rocket attacks with varying degrees 
of damage during the relevant period.  USASCRUR noted that it 
was difficult to verify further stressors without detailed 
descriptions of the individuals killed and/or wounded 
and USASCRUR was unable to document that the veteran 
participated in convoys.  

At a hearing before the undersigned in November 1999, the 
veteran testified that he served in Vietnam from April 1968 
to November 1969 with the 40th Ordnance Company in Da Nang.  
He stated that his duties included keeping records of 
incoming and outgoing ammunition at the depot.  
Transcript, pp. 3-4.  He reported that, as part of his 
duties, he would travel to other positions (Phu Bai, Quang 
Tri, and Chu Lai) to deliver ammunition and to train new 
people on record-keeping procedures.  Transcript, pp. 4-5, 9.  
He stated that while stationed at the ammunition depot he had 
to pull periodic guard duty and the base was hit with rockets 
and mortars.  Transcript, p. 6.  The veteran testified that 
during one attack, the enemy was coming through the perimeter 
fence and the following morning, there were Vietnamese bodies 
everywhere in the rice paddies.  Transcript, p. 11.  At the 
hearing the veteran submitted excerpts from a command history 
recording rocket attacks at the Da Nang ammunition depot in 
September 1969.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has not provided the veteran notice of 
the revised regulations.  The Board finds the veteran has not 
been prejudiced by its consideration of the claim under both 
the original and revised regulations, as the veteran's claim 
is granted herein.  See Bernard v Brown, 4 Vet. App. 384, 
393-394(1993).  Further, the Board notes that the veteran's 
physician submitted a statement noting that the veteran is 
suffering from endstage ischemic cardiomyopathy.  Any delay 
in a final decision in this matter would only serve to 
prejudice the veteran.  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 
(1999); Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

In the instant case, the veteran has submitted evidence of a 
current diagnosis of PTSD due to inservice stressors.  The VA 
examiner in November 1997 provided a diagnosis of PTSD due to 
exposure to casualties during service in Vietnam.  
The veteran has reported stressors of witnessing rocket and 
mortar attacks at the Da Nang ammunition depot, seeing dead 
bodies, and participating in convoys that were mined and 
service members were killed.  

Based on the service personnel records, USASCRUR reports, the 
veteran's statements, and the November 1997 VA examination, 
the Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examination.  The veteran has not identified any further 
records that would be relevant to his claim, which have not 
been requested or obtained.  The representative has requested 
that the Board proceed with a decision in this appeal.  It 
appears that all possible development has been completed, and 
the VA has satisfied its duty to assist the veteran under 
these circumstances.  38 U.S.C.A. § 5107(a).

Under the old regulation, a successful claim for service 
connection for PTSD requires:  1) Medical evidence 
establishing a clear diagnosis of the condition; 2) Credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) A link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he/she was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998); See Cohen v. Brown 10 Vet. App. 
128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) (June 
18, 1999).

such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991); see also 38 
C.F.R. § 3.304(d) (1999).  Section 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, but not a basis to link etiologically the condition 
in service to the current condition.  See Arms v. West , 12 
Vet. App. 188 (1999); Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, 7 Vet. App. at 507.  Engaging in combat with the 
enemy requires that the veteran personally participate in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. Brown , 6 
Vet. App. 91, 98-99 (1993).

With regard to the first component of the Court's analysis, 
under 38 U.S.C.A. § 1154(b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes, 5 Vet. App. at 66.  
If the evidence does not show that he was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b); Zarycki, 6 Vet. 
App. at 98-99.

The second component of the Court's analysis holds that, even 
if there was a stressful event in service, the RO or Board 
must nevertheless determine whether that event was of 
sufficient gravity to support a diagnosis of PTSD under the 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders.  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination. Adjudicators may not make 
a determination on this point in the absence of independent 
medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 
175(1991).

In Cohen, the Court pointed out that the VA had adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) in amending 38 C.F.R. §§ 4.125, 4.126, and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke...in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on  "almost everyone."  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153.

The VA social worker in November 1997 noted symptoms 
consistent with PTSD and this impression was confirmed by VA 
examination in November 1997.  The veteran's reported 
stressors include witnessing rocket and mortar attacks at 
the Da Nang ammunition depot.  This stressor was confirmed by 
USASCRUR.  Although the veteran's occupational specialty 
during service is not one specifically associated with combat 
and the veteran's service personnel records do not indicate 
receipt of medals or commendations indicating combat service, 
the Board finds that presence at the ammunition depot during 
the period of rocket and mortar attacks, constitutes 
participation in combat.  The veteran's reports of witnessing 
death and injury of fellow servicemen and enemy soldiers 
during these periods are consistent with the circumstances, 
conditions, or hardship of combat service, notwithstanding 
the fact that there is no official record of specific 
incidents.  38 U.S.C.A. § 1154(b) (West 1991); see also 38 
C.F.R. § 3.304(d) (1999).  

The veteran further reported that as part of his duties he 
pulled guard duty and participated in convoys to other 
positions to deliver ammunitions.  Although USASCRUR was 
unable to confirm whether or not the veteran participated in 
convoys, the Board finds the veteran's description of his 
duties to be consistent with the service records and his 
position as assistant chief ammunition clerk.  The Board 
finds the veteran's testimony as to his noncombat inservice 
activities and duties to be credible and finds that the 
veteran's reported stressors have been sufficiently supported 
by credible evidence.  

The record contains a competent medical opinion, by a VA 
examiner in November 1997, attributing the veteran's PTSD to 
his experiences during service in Vietnam.  The physician 
found the reported stressors to be sufficient to support 
a diagnosis of PTSD.  There is no competent evidence to the 
contrary.  Therefore, the Board finds that the evidence does 
not preponderate against a finding that the veteran's PTSD 
was incurred during his active military service.  



ORDER

Entitlement to service connection for PTSD is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 11 -


- 10 -


